At the end of the second day of testimony during the trial of Indictment No. 4321/92, the Trial Judge asked a court officer to send the jury home, and to "[a]dvise [the jurors] to adhere to the rules of conduct they were previously instructed on, and to be prepared for possible sequestration”. There is no indication in the record that the court officer did anything more than he was asked to do. Although it would have been better practice for the Trial Judge to issue those instructions himself (see, e.g., People v Bonaparte, 78 NY2d 26, 32; People v Smith, 181 AD2d 844, 845), on the present record, the delegation to the court officer of a ministerial function (see, People v Bonaparte, supra, at 30) does not warrant reversal (see, People v Nacey, 78 NY2d 990).
The defendant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Joy and Goldstein, JJ., concur.